SEAMAN, Circuit Judge
(after stating the facts as above). The two patents in suit rest on an alleged invention of Regnier for slicing potatoes (and other vegetables or fruit), to produce a slice corrugated on both sides, in such manner that numerous perforations are made as well, without waste of material; and the utility of means and product is undoubted. Patent No. 678,514 is aptly referred to as “the method and product patent” — having three so-called “method” claims and one for “a-new-product” — and No. 744,107 is for the.apparatus *71or “slicer.” The slicer consists of a .corrugated knife and guide-board, mounted in a frame for use as a hand slicer; with the guide-board having one face plain and the other corrugated, so pivoted that one or the other face can be turned up, adjusted, and clamped for different uses. For its main use, in producing the above-mentioned slices, the plain face of the guide-board is employed and properly adjusted in front of the knife; the operator holding the potato for slicing on the board. When the first cut is made, the operator turns the potato (say a quarter turn) to make the second cut at another angle, so that the corrugations left by the first cut are perforated in their valleys, and each slice in such method becomes both corrugated and perforated, with its integrity preserved.
The defenses raised by answer and evidence were: (1) Want of patentable invention, either for anticipations or prior public use; and (2) noninfringement by the appellee of the patent device. It does not appear in the transcript which defense was upheld for dismissal of the bill; but it may well be assumed that the trial court was convinced, under the established facts, that neither patent was valid. These twofold issues are plainly presented, with no complications of fact in the way of their solution: (a) Whether either specification discloses an improvement of patentable novelty in the vegetable slicing art — in product, or means, or both — and, if so, (b) whether either patent is valid, under the undisputed evidence of prior public use; and the appellee’s contention that its device is not substantially identical with that of the patent, does not appear to be tenable. For the tests of patentability, we believe extended discussion to be unnecessary of the two grants and sets of claims separately, in reference to the evidence, for the reason that both branches thereof are applicable to the “method and product” patent, No. 678,514, under any admissible interpretation of the claims, if it be assumed that such claims are otherwise valid, for the operation or function of the apparatus of No. 744,107.
Slicers for vegetables and fruit, either for rough or fancy slicing, are old, well-known means, and, among the patent-appliances in evidence, pertinent references are: No. 118,944, James & Currier (1871), for vegetable slicers; No. 184,471, Iske (1876), for vegetable cutter and slicer; No. 446,379, Dana (1891), for fruit and vegetable cutter; No. 527,253, Struble & Turner (1894), for potato slicer; No. 597,-009, Mabbett (1898), for cutting and slicing vegetables, etc.; -design No. 30,366, Hill (1899), for corrugated blade of vegetable cutter; German patents: No. 236,644, of Podlipsky (1883), and No. 90,072, of Rassmus (1895), for beet cutters. Use of the corrugated cutter, when corrugated slices were required, was not only well known, but appears in several of these patents, framed with a guide-board, whereof the face is plain in instances and corrugated in others. Mabbett (No. 597,009) shows a corrugated cutter, with two interchangeable guide-boards, one plain and the other corrugated. So- the apparatus device of the appellants’ patent, with its corrugated knife and adjustable guide-board mounted in a frame, is not differentiated (in the sense of the patent law) from Mabbett and other references, unless inven*72tion may rest, as appellants contend, on these features: (a) Its single ■guide-board, having one face plain and the other corrugated, pivoted to make it reversible for alternative use, instead of two adjustable guide-boards shown by Mabbett for like use; and -(b) adjustment disclosed of the guide-board to the knife (as described in appellants’ brief) making the space between them “less than the depth of the corrugations,” so that perforations result from successive cuts when the potato is turned by hand.
We are not impressed with either of these elements thus introduced as involving patentable invention in the apparatus, but that each was an obvious expedient, without substantial departure from the prior conceptions. Whenever perforation of the first corrugations was desired, the adjustment and change in angle of the cut was within the ready adaptability of such means; and this, irrespective of the actual adaptation by Hill, - to be considered in another phase. Thus the claims of invention therein, were, as we believe, rightly rejected by the primary examiner, in the Patent Office (as exhibited in the file wrapper) on the references mentioned.
The independent device and use of the witness Hill, however, as clearly defined by the convincing and uncontroverted testimony, we believe must defeat both of appellants’ patents, under the ■ facts in evidence of procrastination and public use on the part of the patentee, although it be assumed for such consideration that Regnier’s conception was both meritorious and prior.
The original application of Regnier was filed February 10, 1900, while Hill completed his means, substantially identical, in the “fall of 1898,” and filed his application for a design patent on his form of corrugated knife therein February 6, 1899. From the completion in 1898, it is not open to question that Hill’s combined means of knife, guide-board, and frame were in public use, producing the corrugated and perforated potato slice described in Regnier’s subsequent patents. The appellants’ testimony tends to prove completion by Regnier of an earlier- sheer in 1897, with which .he successfully and repeatedly made the form of slice described in patent No. 678,514. This slicer, however (as explained by the witness and shown by an exhibit device), did not have the improvements oxr which the present claim of patenta-bility rests; otherwise, the conceded facts would leave slight ground for the contention that use of the device was ■ experimental only. It was submitted to a solicitor, with application for a patent in view, but no action appears to have been taken by such solicitor (now deceased) beyond approval of the device and attempts to procure its adoption by manufacturers. Regnier testifies that he proceeded to work out improvement, and perfected the patent apparatus about June, 1898, thus anticipating Hill, and that he frequently operated it, with complete success throughout, although no application for patent was made until long after, in 1900.
The evidence throughout impresses us to furnish no reasonable excuse for this delay and intermediate (conceded) use of the perfected device, to preserve the right to a patent for any supposed invention therein. Simplicity of means and complete operation, as *73alleged, in June, 1898, leave no excuse open for experimentation during such intervals, either in means or use; and the admitted frequent use — on the part of Regnier, members of his family, and others — in producing potato slices of undoubted value for domestic utility, plainly infers public use. Thus, if the above-mentioned device and use of Id ill were anticipated in date by Regnier, they became public property through Hill’s independent disclosure and dedication, pending such conduct of Regnier indicative of abandonment, and we believe any (assumed) invention therein on the part of Regnier must be treated as abandoned and unpatentable, under the settled policy of the patent law. Kendell v. Winsor, 21 How. 322, 329, 16 L. Ed. 165; 5 Notes U. S. Rep. 850.
In reference to the method and product patent (No. 678,514), the production by the patentee, in 1897, as stated, is deemed sufficient to establish public use for more than two years prior to the application, and excludes patentability, if otherwise allowable.
The decree of the Circuit Court, therefore, is affirmed.